TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00484-CV



                                        In the Matter of J. B.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-24,643, HONORABLE LEONARD RAY SAENZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


                J.B. appeals from his adjudication as delinquent based on the offense of criminal

trespass. See Tex. Pen. Code Ann. § 30.05 (West Supp. 2005). J.B. filed a plea to the jurisdiction

and motion to dismiss the petition based on the argument that he should have been charged with the

more specific offense of trespass on school grounds, a Class C misdemeanor over which the district

court lacked jurisdiction. See Tex. Educ. Code Ann. § 37.107 (West 1996). The trial court

overruled the plea to the jurisdiction. Pursuant to a written plea agreement, appellant stipulated to

commission of the offense of criminal trespass and was placed on in-home probation for six months.

We affirm the trial court’s judgment.

                In a case squarely on point, this Court has overruled the same contention. See In re

J.M.R., 149 S.W.3d 289, 294-95 (Tex. App.—Austin 2004, no pet.). This Court held that the

criminal trespass statute and the school trespass statute were not in pari materia, that the State could

charge the juvenile under either statute, and that the district court had jurisdiction over the allegation
of criminal trespass against the juvenile. Id; In re M.A.L., No. 03-04-00247-CV, 2005 Tex. App.

LEXIS 5509, at *2 (Tex. App.—Austin July 13, 2005) (mem. op.); In re K.M., No. 03-04-00315-CV,

at *1-2 (Tex. App.—Austin June 17, 2005, no pet.) (mem. op.). Accordingly, we affirm the

judgment of the district court.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: May 12, 2006




                                               2